UNTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
ROBERT MILTON,                                       :
                                                         19CV02770 (VEC)(OTW)
                          Plaintiff,                :
                                                         PROPOSED ORDER
        -against-                                   :

CORRECTION OFFICER REHMAN,                          :
ET AL.,
                                                    :
                           Defendants.
-----------------------------------------------------X

        Whereas, plaintiff Robert Milton (DIN # 14A4359) filed a complaint in the instant action

on or about March 7, 2019, alleging that on or about February 17, 2017, while being transported

from the Metropolitan Correction Center to Sing Sing Correctional Facility (“Sing Sing”) he was

physically assaulted by an unidentified Corrections Officer.

        Whereas, plaintiff has advised the Court that based upon discovery exchanged between the

parties, he now believes that the unidentified Corrections Officer who allegedly attacked him was

either Tyrone Cunningham, Leon Lowe, or Laughton Brown, but that plaintiff needs to see a

picture of each officer to establish which of the three committed the alleged assault.

        It is hereby ordered that the New York State Department of Corrections and Community

Supervision (“DOCCS”) shall within thirty days from the date of this Order, and to the extent it

has photographs of Corrections Officers Tyrone Cunningham, Leon Lowe, and Laughton Brown,

make arrangements to show a photograph of each Corrections Officer to the plaintiff for the

purpose of identifying the Corrections Officer who allegedly assaulted him on February 17, 2017.

        It is hereby further ordered that within forty-five days of plaintiff being shown a

photograph of Corrections Officers Tyrone Cunningham, Leon Lowe, and Laughton Brown, he

shall file a second amended complaint naming one of these officers as the unidentified Corrections
Officer he alleges assaulted him on February 17, 2017.

Dated: New York, New York
       January 13, 2020


                                                   ________________________
                                                   Ona T. Wang
                                                   United States Magistrate Judge
